Case 1:19-cv-01074-TFM-MU-C Document 22 Filed 09/03/20 Page 1 of 2                      PageID #: 113




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


  VIRGINIA PETTIBONE,                          :
                                               :
         Plaintiff,                            :
                                               :
  vs.                                          :   CIVIL ACTION NO. 1:19-cv-1074-TFM-MU-C
                                               :
  BP EXPLORATION & PRODUCTION                  :
  INC., et al.,                                :
                                               :
         Defendants.                           :

                                               ORDER

         Pending before the Court is the parties’ Joint Stipulation of Dismissal With Prejudice. Doc.

  21, filed September 3, 2020. The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss

  the action without an order of the court “by filing a notice of dismissal before the opposing party

  serves either an answer or a motion for summary judgment” or “a stipulation signed by all parties

  who have appeared.” FED. R. CIV. P. 41(a)(1)(A). The joint stipulation is signed by both sides

  and Plaintiff reserves her remaining rights that he may have under the Deepwater Horizon Medical

  Benefits Class Action Settlement Agreement.1 Doc. 21.

         Consequently, by operation of Fed. R. Civ. P. 41, this action has been dismissed in

  accordance with the joint notice. Therefore, the claims in this case are dismissed with prejudice

  with each party to bear their own attorneys’ fees and costs.

         The Clerk of the Court is DIRECTED to close this case.




  1
   In the Matter of Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April
  20, 2010. No. 2:10-md-02179-CJB-JCW, Doc. 8217 (E.D. La. Jan. 11, 2013).

                                             Page 1 of 2
Case 1:19-cv-01074-TFM-MU-C Document 22 Filed 09/03/20 Page 2 of 2    PageID #: 114




        DONE and ORDERED this the 3rd day of September 2020.

                                       s/Terry F. Moorer
                                       TERRY F. MOORER
                                       UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
